
	
		I
		112th CONGRESS
		2d Session
		H. R. 3984
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Pallone (for
			 himself and Ms. DeLauro) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To limit the quantity of arsenic and lead in beverages
		  containing fruit juice pursuant to tolerances under section 406 of the Federal
		  Food, Drug, and Cosmetic Act.
	
	
		1.Short titleThis Act may be cited as the
			 Arsenic Prevention and Protection from Lead Exposure in
			 Juice Act of 2012 or the APPLE Juice
			 Act of 2012.
		2.Limitation on
			 arsenic in beverages containing fruit juice
			(a)Establishment of
			 toleranceNot later than the day that is 2 years after the date
			 of the enactment of this Act, the Secretary of Health and Human Services acting
			 through the Commissioner of Food and Drugs (in this Act referred to as the
			 Secretary) shall promulgate a final regulation establishing a
			 tolerance under section 406 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 346) to limit the quantity of total arsenic in beverages containing
			 fruit juice.
			(b)Minimum
			 stringencyThe limitation on
			 total arsenic in beverages containing fruit juice established pursuant to
			 subsection (a) (and any subsequent revision thereto) shall be no less stringent
			 than the allowable level for total arsenic in bottled water under section 410
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 349).
			(c)Applicable
			 standard if no tolerance in effectBeginning on the day that is 2 years after
			 the date of the enactment of this Act, if there is no tolerance in effect
			 pursuant to subsection (a), a beverage containing fruit juice is deemed to be
			 adulterated for purposes of section 402 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 343) if the quantity of total arsenic in the beverage exceeds
			 the limits of the allowable level for total arsenic in bottled water under
			 section 410 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 349).
			3.Limitation on
			 lead in beverages containing fruit juice
			(a)Establishment of
			 toleranceNot later than the day that is 2 years after the date
			 of the enactment of this Act, the Secretary shall promulgate a final regulation
			 establishing a tolerance under section 406 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 346) to limit the quantity of lead in beverages
			 containing fruit juice.
			(b)Minimum
			 stringencyThe limitation on
			 lead in beverages containing fruit juice established pursuant to subsection (a)
			 (and any subsequent revision thereto) shall be no less stringent than the
			 allowable level for lead in bottled water under section 410 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 349).
			(c)Applicable
			 standard if no tolerance in effectBeginning on the day that is 2 years after
			 the date of the enactment of this Act, if there is no tolerance in effect
			 pursuant to subsection (a), a beverage containing fruit juice is deemed to be
			 adulterated for purposes of section 402 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 343) if the quantity of lead in the beverage exceeds the limits
			 of the allowable level for lead in bottled water under section 410 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 349).
			
